Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 05/13/2021 is CON of PCT/CN2020/110914 filed on 08/24/2020 claiming priority to PCTEP2019072643 filed on 08/23/2019, PCTRU2019000639 filed on 09/16/2019, PCTEP2019077057 filed on 10/07/2019, in which claims 1-29 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 05/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

	

Examiner’s Note

Claims 1-14 refer to "A deblocking method for deblocking a chroma block”, Claims 15-28 refer to "An apparatus for use in an image encoder or an image decoder”, and Claim 29 refers to “A non-transitory computer readable medium storing computer instruction”. Claims 15-29 are similarly rejected in light of rejection of claims 1-14, any obvious combination of the rejection of claims 1-14, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20200329257 A1), hereinafter Zhao, in view of Vandet Auwera et al. (US 20130259141 A1), hereinafter Van.
	
	Regarding claim 1, Zhao discloses a method for a chroma block edge between a first chroma block of a first image block and a second chroma block of a second image block in an image encoding or an 5image decoding, comprising ([0165]): wherein the decision process comprises: 10determining a first chroma quantization parameter (Qpcp) for the first chroma block, wherein the first chroma quantization parameter (Qpcp) is determined based on a first luma quantization parameter (QpYp) of a first luma block of the first image block and a chroma quantization parameter (QP) mapping table for the first chroma block ([0133]-[0141]); determining a second chroma quantization parameter (Qpcq) for the second chroma 15block, wherein the second chroma quantization parameter (Qpcq) is determined based on a second luma quantization parameter (QpYQ) of a second luma block of the second image block and a chroma QP mapping table for the second chroma block ([0133]-[0141]).  
	Zhao discloses all the elements of claim 1 but Zhao does not appear to explicitly disclose in the cited section a deblocking method for deblocking a chroma block edge; performing a decision process for the chroma block edge; and performing a filtering process for the chroma block edge at least based on a threshold parameter (tc) determined in the decision process; determining a third chroma quantization parameter (Qpc) based on the first chroma quantization parameter (Qpcp) for the first chroma block and the second chroma 20quantization parameter (Qpcq) for the second chroma block; and determining the threshold parameter (tc) based on the third chroma quantization parameter (Qpc).
([0028]); performing a decision process for the chroma block edge (Fig. 67, element 118); and performing a filtering process for the chroma block edge at least based on a threshold parameter (tc) determined in the decision process ([0028]); determining a third chroma quantization parameter (Qpc) based on the first chroma quantization parameter (Qpcp) for the first chroma block and the second chroma 20quantization parameter (Qpcq) for the second chroma block; and determining the threshold parameter (tc) based on the third chroma quantization parameter (Qpc) ([0074]-[0075], also, e.g., Zhang et al., US 20180048901 A1, Fig. 5-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhao to incorporate the teachings of Van to improve deblocking functions (Van, [0011]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Zhao in view of Van discloses the deblocking method of claim 1, wherein at least one of the first chroma block and the second 25chroma block is a Joint Cb-Cr residual (JCCR) coded block (Zhao, [0130], [0133]-[0141], Van, [0028], Fig. 67, [0074]-[0075], also, PCTEP2019072643, Page 1, Background, and Zhao et al., US 20210058643 A1, Abstract, so, it is obvious to the ordinary skill in the art).  

	Regarding claim 3, Zhao in view of Van discloses the deblocking method of claim 1, wherein the first chroma block is a Joint Cb-Cr residual (JCCR) coded block of the first image block, and the second chroma block is a Joint Cb-Cr residual (JCCR) coded block of the second 30image block; wherein the first chroma blockis a Joint Cb-Cr residual (JCCR) coded block of the first image block, and the second chroma block is a first chroma component of the second image block; wherein the first chroma block is a Joint Cb-Cr residual (JCCR) coded block of the first image block, and the second chroma block is a second chroma component of the second image block; 126Ref. No. 86475256US11 wherein the first chroma block is a first chroma component of the first image block, and the second chroma block is a Joint Cb-Cr residual (JCCR) coded block of the second image block; wherein the first chroma block is a second chroma component of the (Zhao, [0130], [0133]-[0141], Van, [0028], Fig. 67, [0074]-[0075], it is obvious to the ordinary skill in the art, and a design choice for a combination of blocks).  

	Regarding claim 104, Zhao in view of Van discloses the deblocking method of claim 1, wherein the chroma quantization parameter (QP) mapping table for the first chroma block or the second chroma block comprises at least one of: a first chroma QP mapping table for a joint Cb-Cr coded block. a second chroma QP mapping table for a first chroma component, or a third chroma QP mapping table for a second chroma component (Zhao, [0130], [0133]-[0141], Van, [0035], Fig. 67, [0074]-[0075], it is obvious to the ordinary skill in the art). 
 
	Regarding claim 5, Zhao in view of Van discloses the deblocking method of claim 4, wherein the first chroma QP mapping table, the second chroma QP mapping table and the third chroma QP mapping table are indicated or indexed by a first index value, a second index value and a third index value, respectively (Zhao, [0130], [0133]-[0141], Van, [0035], [0088], Fig. 67, [0074]-[0075], it is obvious to the ordinary skill in the art).  

	Regarding claim 206, Zhao in view of Van discloses the deblocking method of claim 5, wherein the first index value is 3, the second index value is 1 and the third index is 2; or wherein the first index value is 2, the second index value is 0 and the third index is 1 (Zhao, [0130], [0133]-[0141], Van, [0035], [0088], Fig. 67, [0074]-[0075], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 7, Zhao in view of Van discloses the deblocking method of claim 4, wherein 25if the first chroma block is a Joint Cb-Cr residual (JCCR) coded block of the first image block, the first p) is derived based on a chroma QP value that corresponds to a clipped value of the first luma quantization parameter (QpYp) in the first chroma QP mapping table; if the first chroma block is a first chroma component of the first image block, the first chroma 30quantization parameter (Qpcp) is derived based on a chroma QP value that corresponds to a clipped value of the first luma quantization parameter (QpYp) in the second chroma QP mapping table; or if the first chroma block is a second chroma component of the first image block, the first chroma quantization parameter (Qpcp) is derived based on a chroma QP value that corresponds to a clipped value of the first luma quantization parameter (QpYp) in the third chroma QP mapping 35table (Zhao, [0130], [0133]-[0141], Van, [0035], [0088], [0091]-[0093], Fig. 67, [0074]-[0075], it is obvious to the ordinary skill in the art).  

	Regarding claim 8, Zhao in view of Van discloses the deblocking method of claim 4, wherein if the second chroma block is a Joint Cb-Cr residual (JCCR) coded block of the second image block, the second chroma quantization parameter (Qpcq) is derived based on a chroma QP value 5that corresponds to a clipped value of the second luma quantization parameter (QpYQ) in the first chroma QP mapping table; if the second chroma block is a first chroma component of the second image block, the second chroma quantization parameter (Qpcq) is derived based on a chroma QP value that corresponds to a clipped value of the second luma quantization parameter (QpYQ) in the second chroma QP 10mapping table; or if the second chroma block is a second chroma component of the second image block, the second chroma quantization parameter (Qpcq) is derived based on a chroma QP value that corresponds to a clipped value of the second luma quantization parameter (QpYQ) in the third chroma QP mapping table (Zhao, [0130], [0136], Van, [0035], [0088], [0091]-[0093], Fig. 67, [0074]-[0075], it is obvious to the ordinary skill in the art).  

	Regarding claim 9, Zhao in view of Van discloses the deblocking method of claim 1, wherein the determining a first chroma quantization parameter (Qpcp) for the first chroma block based on a first luma quantization parameter (QpYP) of a first luma block of the first image block and a chroma quantization parameter (QP) mapping table for the first chroma block comprises: 20obtaining a clipped QP value (qPichroma) based on the first luma quantization parameter (QpYP) of the first luma block; determining a p) for the first chroma block based 25on a clipped value of the chroma QP value (qPicb, qPicr, qPicbcr) (Zhao, [0130], [0136]-[0137], Van, [0035], [0088], [0091]-[0093], Fig. 67, [0074]-[0075], it is obvious to the ordinary skill in the art).  

	Regarding claim 10, Zhao in view of Van discloses the deblocking method of claim 1, wherein the determining a second chroma quantization parameter (Qpcq) for the second chroma block based on a second luma quantization parameter (QpYQ) of a second luma block of the second image block and the chroma QP mapping table for 30the second chroma block comprises: obtaining a clipped QP value (qPichroma) based on the second luma quantization parameter (QpYQ) of the second luma block; determining a chroma QP value (qPicb, qPicr, qPicbcr) for the second chroma block based on the clipped QP value (qPichroma) by using the chroma QP mapping table for the second chroma 35block; and 128Ref. No. 86475256US11 determining the second chroma quantization parameter (Qpcq) for the second chroma block based on a clipped value of the chroma QP value (qPicb, qPicr, qPicbcr) (Zhao, [0130], [0136]-[0137], Van, [0035], [0088], [0091]-[0093], Fig. 67, [0074]-[0075], it is obvious to the ordinary skill in the art).  

	Regarding claim 11, Zhao in view of Van discloses the deblocking method of claim 1, wherein determining the third chroma quantization 5parameter (Qpc) based on the first chroma quantization parameter (Qpcp) for the first chroma block and the second chroma quantization parameter (Qpcq) for the second chroma block, comprises: determining the third chroma quantization parameter (Qpc) according to the following equation:  
    PNG
    media_image1.png
    11
    117
    media_image1.png
    Greyscale
 10wherein Qpr is based on the first chroma quantization parameter (Qpcp) for the first chroma block and QpQ is based on the second chroma quantization parameter (Qpcq) for the second chroma block (Zhao, [0130], [0136]-[0137], Van, [0035], [0079]-[0102], Fig. 67, it is obvious to the ordinary skill in the art).  

	Regarding claim 12, Zhao in view of Van discloses the deblocking method of claim 11, wherein Qpr is obtained by subtracting an offset value (QpBdOffset) from the first chroma 15quantization parameter p) for the first chroma block; and wherein QpQ is obtained by subtracting the offset value (QpBdOffset) from the second chroma quantization parameter (Qpcq) for the second chroma block (Zhao, [0130], [0136]-[0137], Van, [0035], [0079]-[0102], Fig. 67, it is obvious to the ordinary skill in the art).  

	Regarding claim 13, Zhao in view of Van discloses the deblocking method of claim 1, 20wherein the joint Cb-Cr coded block is coded using a JCCR mode and the JCCR mode is a second mode of a set of available JCCR modes (Zhao, [0130], [0133]-[0141], Van, [0028], Fig. 67, [0074]-[0075], also, PCTEP2019072643, Page 1, Background, and Zhao et al., US 20210058643 A1, Abstract, so, it is obvious to the ordinary skill in the art).  

	Regarding claim 14, Zhao in view of Van discloses the deblocking method of claim 1, wherein the first image block and the second image block are transform blocks or the first image block and the second image block are coding blocks (Zhao, [0130], [0131], [0133]-[0141], Van, [0028], Fig. 67, [0074]-[0075], [0157], it is obvious to the ordinary skill in the art).
	
Regarding claim 15-29, See Examiner’s Note.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487